UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 333-127329 BEDMINSTER NATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada 20-2779605 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 90 Washington Valley Road, Bedminster, New Jersey 07921 (Address of principal executive offices) (Zip Code) (908)719-8940 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer's classes of Class A Common Stock and Class B Common Stock, as of December 4, 2007 are9,453,400 shares of Class A Common Stock and 2,154,000 shares of Class B Common Stock. BEDMINSTER NATIONAL CORP. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. Page 1 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 ASSETS CURRENT ASSETS Cash $ 167,874 Accounts Receivable, net 194,990 Inventory, net 135,897 Other Current Assets 73,745 Total Current Assets 572,506 Property, Plant, and Equipment (net of depreciation) 4,084 OTHER ASSETS Deposits 11,398 Customer List, Net 352,394 Technology rights, Net 270,417 Deferred Financing Costs, net 382,813 Total Other Assets 1,017,022 TOTAL ASSETS $ 1,593,612 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 337,375 Accrued interest 14,318 Lines of Credit 214,255 Note payable - current portion 1,400,346 Convertible note payable - stockholder, net 264,826 Capital lease Payable 10,012 Total Current Liabilities 2,241,132 Minority Interest 66,482 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 100,000,000 shares authorized, noneissued and outstanding, respectively - Common stock – Class A, $0.0001 par value, 200,000,000 shares authorized, 9,132,289 shares issued and outstanding 913 Common stock – Class B, $0.0001 par value, 3,000,000 shares authorized, 2,154,000 shares issued and outstanding 215 Additional paid in capital 697,627 Accumulated deficit (1,412,757 ) Total Stockholders’ Deficit (714,002 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 1,593,612 See notes to Unaudited Financial Statements Page 2 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDING SEPTEMBER 30, 2007 AND 2006 THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 REVENUES $ 330,044 $ 5,000 $ 331,544 $ 23,000 Cost of Goods Sold 564,794 - 564,794 - Gross Profit (234,750 ) 5,000 (233,250 ) 23,000 OPERATING EXPENSES Professional fees 117,501 20,364 202,406 61,547 Officer Compensation 132,259 - 263,101 - Selling Expneses 24,713 - 24,713 - General and administrative 70,050 85,369 118,445 162,139 Total Operating Expenses 344,523 105,733 608,665 223,686 LOSS FROM OPERATIONS (579,273 ) (100,733 ) (841,915 ) (200,686 ) OTHER INCOME (EXPENSE) Interest Expense (185,328 ) (10,668 ) (237,393 ) (12,659 ) Interest Income 573 - 573 - Total Other Income (Expense) (184,755 ) (10,668 ) (236,820 ) (12,659 ) NET LOSS BEFORE INCOME TAXES (764,028 ) (111,401 ) (1,078,735 ) (213,345 ) Provision for Income Taxes 2,924 - 3,444 750 NET LOSS FROM CONTINUING OPERATIONS BEFORE MINORITY INTEREST (766,952 ) (111,401 ) (1,082,179 ) (214,095 ) Minority Interest Share of Loss 83,518 - 83,518 - NET LOSS FROM CONTINUING OPERATIONS (683,434 ) (111,401 ) (998,661 ) (214,095 ) DISCONTINUED OPERATIONS Bedminster Capital Corp (27,632 ) - (126,456 ) - Bedminster Financial Corp (26,284 ) - (132,363 ) - NET LOSS $ (737,350 ) $ (111,401 ) (1,257,480 ) $ (214,095 ) Net loss per share - basic and diluted Continuing operations $ (0.12 ) $ (0.01 ) $ (0.11 ) $ (0.03 ) Discontinued operations (0.01 ) - (0.03 ) - Net Loss per share - basic and diluted $ (0.13 ) $ (0.01 ) $ (0.14 ) $ (0.03 ) Weighted average number of shares outstanding during the period - basic and diluted 5,615,765 7,927,043 9,083,091 7,785,795 See notes to Unaudited Financial Statements Page 3 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 For the nine Months Ended September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (998,661 ) $ (214,095 ) Adjustments to reconcile net loss to net cash used in operating activities: depreciation and amortization 11,199 - amortization of note payable discount 54,687 6,598 Stock issued for services 19,000 - Accretion of debt discount 169,824 Minority interest (83,518 ) In-kind contribution of services 20,000 Changes in operating assets and liabilities: - Increase in accounts receivable (109,984 ) Decrease in Inventory 24,621 Increase in accounts payable and accrued expenses 281,177 13,230 Decrease in prepaids (58,469 ) (1,708 ) Increase in accrued interest 11,949 - Net Cash Used In Operating Activities in continuing operations (678,175 ) (175,975 ) Net Cash Used In Operating Activities in discontinuing operations (183,323 ) - Net Cash Used in Operating Activities (861,498 ) (175,975 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for acquisition, net of cash received (255,709 ) - Net Cash Used In Investing Activities (255,709 ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 31,784 55,000 Proceeds on notes payable 1,000,000 50,000 Repayment of notes payable (81,524 ) (1,147 ) Proceeds on convertible notes payable - shareholder 37,500 220,000 Proceeds from lines of credit 192,479 51,935 Repayment of stockholder loans - (699 ) Repayment of Capital Lease (6,010) - Net Cash Provided By Financing Activities 1,174,229 375,089 NET INCREASE (DECREASE) IN CASH 57,022 199,114 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 110,852 12,698 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 167,874 $ 211,812 See notes to Unaudited Financial Statements Page 4 Bedminster National Corp and Subsidiaries Notes to Condensed Consolidated Financial Statements NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Organization Bedminster National Corp. was incorporated under the laws of the State of Delaware on April 22, 2005 and reincorporated in the State of Nevada on October 20, 2006.On January 18, 2007, Bedminster National Corp. established two wholly owned subsidiaries (Bedminster Capital Corp, a real estate management company and Bedminster Financial Corp, an investment management company) in the State of Nevada.On August 31, 2007, both entities were spun-off from Bedminster National Corp. as a dividend to shareholders. Bedminster National Corp was organized to provide management consulting services and intends to acquire profitable and near term profitable small and medium sized businesses. On July 3, 2007, Bedminster National Corp entered into a Stock Purchase Agreement (“Agreement”) with Metropolitan Computing Corporation, a New Jersey Corporation (“MCC”) and its principal shareholder (“Seller”) in which Bedminster National acquired eighty (80%) percent of the issued and outstanding shares of MCC.MCC established in 1985, is active in the design, development, and marketing of instrumentation equipment for the pharmaceutical industry.Bedminster National Corp and its 80% owned subsidiary are here after referred to as the “Company.” As of July 3, 2007, The Company has begun its principal operations and is no longer considered a Development Stage Company. Page 5 Bedminster National Corp and Subsidiaries Notes to Condensed Consolidated Financial Statements (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (D) Cash Equivalents For the purpose of the cash flow statement, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (E) Principles of Consolidation The 2006 financial statements include the accounts of Bedminster National Corp.The 2007 consolidated financial statements include the accounts of Bedminster National Corp. and its two wholly owned subsidiaries Bedminster Financial Corp., Bedminster Capital Corp. from January 18, 2007 to August 31, 2007, and its 80% owned subsidiary Metropolitan Computing Corporation from July 3, 2007 to September 30, 2007. The operations of BFC and BCC have been reclassified to Discontinued Operations. All significant inter-company accounts and transactions have been eliminated in consolidation. (F) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (G) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation.Expenditures for maintenance and repairs are charged to expense as incurred.Depreciation is provided using the straight-line method over the estimated useful life of five years Page 6 Bedminster National Corp and Subsidiaries Notes to Condensed Consolidated Financial Statements (H) Business Segments The Company’s operating segments are organized internally primarily by the type of services performed.The Company has four operating segments:consulting services, property management, investment services, and pharmaceutical instrumentation.On August 31, 2007, the property management and investment services were spun-off into their own fully reporting entity and are no longer a wholly owned subsidiary of Bedminster National Corp. (I) Revenue Recognition Revenues include fees billed for consulting services on a month to month contract.These revenues are recognized as the services are performed.Revenues also include sales for pharmaceutical machines sold.These revenues are recognized when the machine is delivered to the customer. (J) Inventory Inventory consists primarily of parts and work in process products held for sale. Inventory, at year end, is stated at the lower of cost or market, with cost being determined on a first in/first out basis. In accordance with APB 28 14(a), the Company uses estimated gross profit rates to determine costs of goods sold during interim periods. This is different than the method used at annual inventory dates. The Company performs physical inventory counts when calculating year end inventory values. Historically, this has not resulted in any material adjustment to the cost of goods sold. Raw materials $ 68,975 Work in Progress 66,922 Finished Goods 0 Total $ 135,897 (K) Financial Instruments The Company’s financial instruments consist of cash, notes payable, and lines of credit.Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments.The fair value of these financial instruments approximates their carrying value, unless otherwise noted. Page 7 Bedminster National Corp and Subsidiaries Notes to Condensed Consolidated Financial Statements (L) Long-Lived Assets The Company accounts for long-lived assets under the Statements of Financial Accounting Standards Nos. 142 and 144 "Accounting for Goodwill and Other Intangible Assets" and "Accounting for Impairment or Disposal of Long-Lived Assets" ("SFAS No. 142 and 144").In accordance with SFAS No. 142 and 144, long-lived assets, goodwill and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.For purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. (M) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.”As of September 30, 2007 and 2006, there were 500,000 and 0 shares, respectively that are issuable upon conversion of the convertible notes payable, that were not included in dilutive net loss per share as the effect was anti-dilutive. (N) Goodwill and Intangible Assets Goodwill and intangible assets result primarily from acquisitions accounted for under the purchase method. In accordance with Statement of Financial Accounting Standards (“SFAS") No. 142, "Goodwill and Other Intangible Assets" ("SFAS No. 142") goodwill and intangible assets with indefinite lives are not amortized but are subject to impairment by applying a fair value based test. Intangible assets with finite useful lives related to software, customer lists, covenant not to compete and other intangibles are being amortized on a straight-line basis over the estimated useful life of the related asset, generally fifteen years. (0) Recoverability of Intangible and Other Long Lived Assets In accordance with SFAS No.142, the Company reviews the carrying value of goodwill and intangible assets with indefinite lives annually or earlier in certain circumstances as required. The Company measures impairment losses by comparing carrying value to fair value. Fair value is determined using a price to sales multiple of comparable companies. In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets," long-lived assets used in operations are reviewed for impairment whenever events or change circumstances indicate that carrying amounts may not be recoverable. For such long-1ived assets, the Company recognizes an impairment loss only if its carrying amount is not recoverable through its undiscounted cash flows and measures the impairment loss based on the difference between carrying amount and fair value. Page 8 Bedminster National Corp and Subsidiaries Notes to Condensed Consolidated Financial Statements (P) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005 the SEC issued Staff Accounting Bulletin No. 107, or "SAB 107". SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods.On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123(R), which is measured as of the date required by EITF Issue96-18,“Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. Page 9 Bedminster National Corp and Subsidiaries Notes to Condensed Consolidated Financial Statements (Q) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R)”. This statement requires employers to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The provisions of SFAS No. 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
